Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 23, 2005, which, after a hearing, denied and dismissed the petition brought pursuant to Family Court Act article 6, seeking sibling visitation, unanimously affirmed, without costs.
Family Court’s finding that forced visitation would be contrary to the child’s best interests was supported by the record and is entitled to considerable deference (Matter of Justin H., 215 AD2d 180 [1995], lv denied 86 NY2d 709 [1995]). The court properly considered that the 12-year-old child with whom visitation was sought did not want to be visited by, and was afraid of, petitioner, her 18-year-old brother. We note that the court-appointed psychologist recommended against the visitation, citing petitioner’s lack of maturity and self-control and the evident danger that he would attempt to disrupt the relationship between his sister and her foster family (see Matter of Sherman v Hughes, 32 AD3d 959 [2006]). Under the circumstances, a period of trial visitation would not have been appropriate. Concur—Andrias, J.P., Saxe, Nardelli, Williams and Catterson, JJ.